DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed September 23, 2021.  The preliminary amended claims 51-68, dated 5/31/2022, are currently pending.  This is the second preliminary amendment, the first was filed on 02/14/2022.  Claims 1-50, stand cancelled by the applicant.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on12/21/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 65, 68, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the type” in claim 65, 68, for type of service needed, when appended to an otherwise definite expression extends the scope of such expression so as to render it objectionably indefinite from the standpoint of patent law and procedure.  Ex Parte Copenhaver, 109 U.S.P.Q. 118 (Bd. App. 1955).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51, 57-64, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hodgson et al (hereinafter Hodgson) (US 9,020,462).
	Regarding claim 51, Hodgson discloses a device (wireless devices 4a-4c, fig. 1) operable to communicate with a network (wireless network 2, fig. 1), the device (communication device 4a, fig. 1) comprising: 
at least one processor (microprocessor ("processor") 20 for executing various applications, fig. 1); 
at least one receiver (RF section 28, fig. 1) operably connected to the at least one processor (processor 20, fig. 1); and 
at least one memory (memory 30, fig. 1) operably connected to the at least one processor (processor 20, fig. 1), 
wherein the at least one memory (memory 30, fig. 1, col. 3, lines 37-39) includes instructions that, when executed by the processor (microprocessor ("processor") 20 for executing various applications, fig. 1, col. 3, lines 30-33), cause the device to: 
generate a message that includes location information about the device (user triggers the device to signal a duress situation, the processor 20 of the wireless device directs the wireless device to capture emergency-response information about the environment in which the device is situated (location) and then instructs the e-mail application 22 to automatically incorporate the emergency-response information into the duress message) (col. 3, lines 58-67 ); and 
send the message to a call handler (automatically transmit the duress message to the predetermined recipient) (col. 3, lines 64-65).   
	Regarding claim 57, Hodgson discloses wherein the device is further cause to delay sending the message while updating the location information with geographical information about a nearby radio beacon (while the wireless communications device 4a could capture a video clip for transmission to the recipient but due to limited wireless bandwidth, messages received be delayed sending as a result of limited bandwidth transmitting periodic photos) (col. 4, lines 17-35).
	Regarding claim 58, Hodgson discloses wherein the device is further cause to collect geographical data (take one or more digital photographs of the environment to recognize a landmark or a distinctive geographical or urban feature that would help identify where the device is located) for a nearby radio beacon and add the geographical data to the message prior to sending the message (col. 4, lines 17-29).  
	Regarding claim 59, Hodgson discloses wherein the device is further cause to collect geographical data for a landmark (one or more digital photographs of the environment to recognize a landmark or a distinctive geographical or urban feature that would help identify where the device is located), including the landmark's name (such as, a building, a busy street corner, a park, or an alleyway, etc.,) and a vector (coordinate data) that represents distance and direction of the device from the landmark (any one of a number of mapping applications which convert GPS coordinates of longitude and latitude into a map location) (col. 4, lines 20-29).  
	Regarding claim 60, Hodgson discloses wherein the message is a text message (the wireless device can send the duress message using SMS as an alternate mode of transmitting the duress message, in which case only text data would be transmitted (i.e. no digital photos) (col. 5, lines 12-15).   
	Regarding claim 61, Hodgson discloses a wireless device comprising: 
a control module (processing element 20, fig. 1, provides specific information), wherein the control module determines location of the device and collects information about at least one available local wireless network in proximity to the device through at least one receiver (information can include environment and the environment information, such as for example, the location, position and surroundings of the wireless device, wireless communications device will capture the requested information by obtaining new GPS coordinates, or capturing any other emergency-response information that the device can collect) (col. 3, lines 66-67; col. 8, lines 47-52); and 
a memory module for storing information related to the local wireless network (memory element 30, fig. 1, stores information/message from wireless communication device data network, col. 5, lines 30-32) and, 
wherein the information is passed to a call handler in order to represents the wireless device as a landline location to the call handler (the communication device could also be enabled to communicate via a satellite link, or even using short-range RF technologies like Bluetooth or by any other alternate mode of communication available to the device when the wireless communications device transmits the duress message(s) over a data packet network as its primary (or default) communications channel) (col. 3, lines 65-67; col. 5, lines 3-27). 
	Regarding claim 62, Hodgson discloses wherein the control module updates the information with geographical information about a landmark (one or more digital photographs of the environment to recognize a landmark or a distinctive geographical or urban feature that would help identify where the device is located) (col. 4, lines 23-29).
	Regarding claim 63, Hodgson discloses wherein the geographical information about the landmark includes a vector (longitude and Latitude coordinate data) having a distance and a direction of the wireless device relative to the landmark (any one of a number of mapping applications which convert GPS coordinates of longitude and latitude into a map location) (col. 4, lines 20-29). 
	Regarding claim 64, Hodgson discloses wherein the message is a text message (the wireless device can send the duress message using SMS as an alternate mode of transmitting the duress message, in which case only text data would be transmitted (i.e. no digital photos) (col. 5, lines 12-15).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 52-56, 65, 66, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson et al (hereinafter Hodgson) (US 9,020,462) in view of Self et al (hereinafter Self) (US 2017/0150335).
	Regarding claim 52, Hodgson discloses all limitation analyzed above with claim 1, except wherein the device is further cause to update the message to include medical information.  Self in a similar field of endeavor discloses user communicate via portable computing device to initiate transmit message to database, message may include medical history/information specific to an individual, the database associated with an emergency service provide (paras. 0023, 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Self with Hodgson to allow include medical information for the benefit of provide accurate information regarding the individual's health at location than would otherwise be available for the individual for responders to respond to handling an emergency.
	Regarding claims 53, 54, Hodgson in view of Self discloses limitation noted above.  Hodgson discloses wherein the device (wireless communication device 4a, fig. 1) further comprises a display (element 34 of UI 32) in communication with the at least one processor (element 20) for executing various applications, such as, an e-mail application 22, a Short Message Service (SMS) module 24 and/or a Multimedia Message Service (MMS) module 26 (fig. 1) (col. 3, lines 30-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include medical information that is specific to the user as disclosed in Self (paras. 0023, 0024) as an obvious choice to allow duress information displayed in an emergency situation for responders to response with medical situation promptly.  One of ordinary skill in the art would be motivated to do so to help save lives.  
	Regarding claims 55, 56, Hodgson in view of Self discloses limitation noted above.  Hodgson further discloses, wherein the specific information is a photo or a video clip (col. 4, lines 1-29).  
	Regarding claim 65, Hodgson discloses wherein the information includes information about the type of service needed (that is, monitoring service in duress situation), which is at least one of non-medical (the monitoring service wherein the monitoring service can query the wireless device for specific information that would be particularly useful to the recipient in coordinating an emergency response to the duress situation) (col. 2, lines 24-27).  Hodgson does not expressly show information include at least one of medical information.  Self in a similar field of endeavor discloses user communicate via portable computing device to initiate transmit message to database, message may include medical history/information specific to an individual, the database associated with an emergency service provide (paras. 0023, 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Self with Hodgson to allow benefit of updating the database provide more accurate information regarding the individual's location than would otherwise be available for the individual for responders to respond handling an emergency.
	Regarding claims 66, Hodgson discloses wherein the device (wireless communication device 4a, fig. 1) further comprises a display (element 34 of UI 32) in communication with the at least one processor (element 20) for executing various applications, such as, an e-mail application 22, a Short Message Service (SMS) module 24 and/or a Multimedia Message Service (MMS) module 26 (fig. 1) (col. 3, lines 30-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include medical information that is specific to the user as disclosed in Self (paras. 0023, 0024) as an obvious choice to allow duress information displayed in an emergency situation for responders to respond with medical situation promptly.  One of ordinary skill in the art would be motivated to do so to help save lives.

Claim(s) 67, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Casaccia et al (hereinafter Casaccia) (US 7,277,705).
	Regarding claim 67, Casaccia discloses a method comprising: 
	initiating a call (attempt to acquire) using a device to determine location information for the device (after the initial preferred service provider system is selected at 508, for example SID=0, the wireless communication device can attempt to acquire and register with the preferred service provider) (col. 6, lines 24-31); 
	determining a plurality of geographical areas covered by a plurality of service providers (the wireless communication device attempts to acquire a predetermined service provider system of the plurality of service provider systems serving the geographic region, step 702, fig. 7) (col. 7, lines 3-9); 
	comparing the plurality of geographical areas to the location information for the device to select (identify) at least one service provider from the plurality of service providers (the wireless communication device can select the service provider system according to a Preferred PLMN list stored in a Subscriber Identity Module (SIM) card associated with the wireless communication device, at 408. The techniques for employing the GSM Preferred PLMN list is well known in the art) (col. 4, lines 59-67); and 
	selecting at least one service provider to handle the call (the wireless communication device can select the preferred service provider system of determined geographic region to make a call) (col. 5, lines 1-57).

Claim(s) 68, is/are rejected under 35 U.S.C. 103 as being unpatentable over Casaccia et al (hereinafter Casaccia) (US 7,277,705) in view of Self et al (hereinafter Self) (US 2017/0150335).
	Regarding claim 68, Casaccia discloses information includes information about the type of service needed (that is, determined SID from the Extended System Table can be used in the Extended Acquisition Table to select the service type for acquisition and registration) (col. 5, line 30-34).  Casaccia does not expressly show information include medical information.  Self in a similar field of endeavor discloses user communicate via portable computing device to initiate transmit message to database, message may include medical history/information specific to an individual, the database associated with an emergency service provide (paras. 0023, 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Self with Casaccia to allow benefit of updating the database provide more accurate information regarding the individual's location than would otherwise be available for the individual for responders to respond handling an emergency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.